19-23694-rdd        Doc 120        Filed 10/30/19 Entered 10/30/19 12:10:52       Main Document
                                                Pg 1 of 2



WILLIAM K. HARRINGTON
United States Trustee for Region 2
U.S. Department of Justice
Office of the United States Trustee
U.S. Federal Office Building
201 Varick Street, Room 1006
New York, NY 10014
Tel. (212) 510-0500
By: Susan A. Arbeit, Esq.
       Trial Attorney

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
In re                                                          :   Case No. 19-23694 (RDD)
                                                               :
THE COLLEGE OF NEW ROCHELLE,                                   :
                                                               :
                                    Debtor.                    :
---------------------------------------------------------------x

                       NOTICE OF APPOINTMENT OF OFFICIAL
                       COMMITTEE OF UNSECURED CREDITORS


        William K. Harrington, United States Trustee for Region 2, pursuant to

Section 1102(a) of title 11, United States Code, hereby appoints the following

unsecured creditors that are willing to serve on the Official Committee of

Unsecured Creditors of The College of New Rochelle, debtor-in-possession:


        1.       Dr. Susan Canning
                 575 Grand Street, Apt. E 906
                 New York, NY 10002

        2.       CulinArt, Inc.
                 175 Sunnyside Blvd.
                 Plainview, NY 11803
                 Attention: Thomas R. Eich, Chief Executive Officer
                 Telephone: (516) 390-2744
19-23694-rdd    Doc 120   Filed 10/30/19 Entered 10/30/19 12:10:52   Main Document
                                       Pg 2 of 2




      3.       Industry and Local 338 Pension Fund
               c/o Associated Administrators, LLC
               911 Ridgebrook Road
               Sparks, MD 21152
               Attention: Alicia Cochran, Administrative Manager
               Telephone: (410) 683-7763



Dated: New York, New York
       October 30, 2019

                                       Sincerely,

                                       WILLIAM K. HARRINGTON
                                       UNITED STATES TRUSTEE


                                       By:    /s/ Susan A. Arbeit
                                             Susan A. Arbeit
                                             Trial Attorney
                                             U.S. Department of Justice
                                             Office of the United States Trustee
                                             U.S. Federal Office Building
                                             201 Varick Street, Room 1006
                                             New York, NY 10014
                                             Tel. (212) 510-0500
                                             Fax (212) 668-2255




                                         2
